Citation Nr: 0123776	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  01-04 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Determination of the proper initial evaluation for service-
connected low back strain with arthritis, evaluated as 10 
percent disabling before September 1, 1986, and as 
noncompensably disabling thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel



INTRODUCTION

The veteran's service included periods of active duty from 
February 1964 to January 1967 and from April 1978 to July 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1985 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland which granted service connection for a 
single disorder identified as degenerative arthritis of the 
right knee, lumbosacral spine and right hip, rated 10 percent 
disabling effective on July 17, 1985.  In January 1986 the 
veteran perfected an appeal only as to evaluation of a low 
back disorder.  In June 1986, the Montgomery, Alabama RO 
recharacterized the former single disorder associated with 
degenerative arthritis as three separate disorders as 
follows:  right knee chondromalacia, history of right hip 
pain, and low back strain with arthritis, rating the right 
knee and hip disorders as noncompensable effective from July 
17, 1985, the original date of service connection.  The June 
1986 decision continued the previously assigned 10 percent 
rating for only the low back disorder, but noted that the 10 
percent rating would be reduced to a noncompensable rating 
effective September 1, 1986.  The appeal has been pending 
since 1986.

During the course of the appeal the claims file was 
transferred to the Reno, Nevada RO and then to the Atlanta, 
Georgia RO, which is the file's current repository.  Because 
there is no record of a VA response to an October 1998 claim 
which the veteran submitted to the Reno RO, the Board refers 
this matter to the Atlanta RO for appropriate action.


REMAND

The veteran contends that VA improperly rated his service 
connected low back disorder.  Essentially, the veteran avers 
entitlement to a rating higher than 10 percent before 
September 1, 1986, and for a compensable rating thereafter.  
However, review of the record discloses that additional RO 
action is required prior to further Board review of the 
veteran's claim.

The record reveals that VA has failed to attempt to locate 
medical records which may support the veteran's claim.  In 
his January 1986 Substantive Appeal, the veteran informed VA 
that specifically identified, private, postservice medical 
treatment records would document the severity of his low back 
disability and help to substantiate his claim for a higher 
rating.  There is no evidence showing that an RO attempted to 
locate these records.  Neither is there evidence showing that 
an RO sought access to other pertinent medical treatment 
records from the date of the 1985 claim to at least the time 
of the October 1998 claim referenced above.

During the course of this appeal, a substantial change in VA 
law affecting this matter redefines VA's duty to assist and 
to notify a claimant of information and evidence necessary to 
substantiate a claim for benefits.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  The VCAA and regulations promulgated pursuant 
thereto also eliminates the concept of a well-grounded claim 
and requires VA to make a reasonable effort to assist a 
veteran to obtain evidence necessary to substantiate a claim, 
which may include medical or other records and a medical 
examination or opinion.  Id; 66 Fed. Reg. 45,620 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.102, 3.156(a), 3.159 
and 3.326(a)).  The VCAA and accompanying regulations are 
applicable to all claims filed on or after the date of its 
enactment and to claims filed before the date of enactment 
but not finally adjudicated by that date.  VCAA at § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  REMAND 
of this case is required for compliance with VCAA notice and 
duty to assist provisions.

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

1.  The RO shall review the claims file 
and ensure full compliance with VCAA and 
regulatory notification and development 
procedures, especially those provided in 
sections 3 and 4 (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).

2.  The RO shall attempt to locate, 
obtain and associate with the claims file 
medical records (not already associated 
with the claims file) of all private and 
VA examinations, treatments and therapy 
pertaining to the veteran's low back.

3.  The RO then shall arrange for VA 
examination of the veteran's low back by 
an appropriate physician to determine the 
nature/extent/severity of a current low 
back disorder.  The examining physician 
should review the claims file, conduct 
all indicated studies, report pertinent 
medical complaints, symptoms and clinical 
findings, providing a medical rationale 
for all conclusions and opinions.  The 
examination report should record the 
range of motion of the veteran's low back 
in all planes and in degrees and an 
opinion as to the extent of disability 
caused by a low back disorder.  The 
examiner also should review pertinent 
aspects of the veteran's medical and 
employment history and provide an opinion 
as to the effects of the veteran's 
service-connected low back disorder upon 
the veteran's ordinary activity and on 
how it impairs him functionally.  The 
examiner also should specifically comment 
on the degree of functional loss, if any, 
resulting from pain upon motion, weakened 
movement, excess fatigability, or 
incoordination due to the low back 
disorder.  See 38 C.F.R. §§ 4.40, 4.45 
and 4.49 (2000); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The veteran is advised 
that failure to report for a scheduled 
examination may have consequences adverse 
to the claim.  38 C.F.R. § 3.655 (2000); 
Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).

4.  The RO shall ensure full completion 
of the aforementioned development.

If RO readjudication continues to deny the veteran's claim, 
the RO should issue a Supplemental Statement of the Case and 
provide the veteran and his representative with a reasonable 
time within which to respond.  The RO then should return the 
case to the Board for further review.  The purpose of this 
REMAND is to obtain additional development.  The Board 
intimates no opinion as to the merits of the case.  Although 
the veteran need not take further action until so notified by 
the RO, he may submit to the RO additional evidence and 
argument pertaining to this REMAND.  Kutscherousky v. West, 
12 Vet. App. 369, 372-73 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




